DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,014,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application is obvious in view of the claims in the patent as discussed below.
Regarding claim 1, Claims 1 and 16 of the patent teaches a method of installing a printhead in a print module (claim 1 line 1; claim 16 line 1), said method comprising the steps of: 
positioning the printhead in a nest of the print module (claim 1 line 2; claim 16 line 2); 
moving first and second ink couplings towards the nest and into engagement with complementary first and second ink ports positioned at opposite ends of the printhead (claim 1 lines 3-5,8-12; claim 16 lines 5-6,9-12); and 
moving a depressor towards the nest and into urging engagement with a portion of the printhead positioned between the first and second ink ports (claim 1 lines 11-21; claim 16 lines 12-19), 
wherein the first ink coupling, the second ink coupling and the depressor are moved simultaneously, linearly and parallel to each other, thereby to datum the printhead against the nest (claim 1 lines 17-21; claim 16 lines 15-19).
Regarding claim 2, Claim 2 of the patent teaches wherein the portion of the printhead is configured for complementary engagement with the depressor (claim 2).
Regarding claim 3, Claim 1 and 3 of the patent teaches wherein the depressor comprises a thrust pin and the portion of the printhead defines a notch for receiving the thrust pin (claim 1 lines 14-15; claim 3).
Regarding claim 4, Claim 4 of the patent teaches wherein the depressor comprises a pair of opposed thrust pins extending parallel to a transverse axis of the printhead and perpendicular to a direction of movement of the depressor (claim 4).
Regarding claim 5, Claim 2 of the patent teaches wherein the portion of the printhead is a central portion positioned midway along a longitudinal axis of the printhead (claim 2).
Regarding claim 6, Claim 13  of the patent teaches wherein step of positioning the printhead in the nest comprises the steps of: longitudinally slidingly inserting the printhead along a rail of a printhead carrier; and moving the printhead carrier towards the nest (claim 13).
Regarding claim 7, Claims 12 and 13 of the patent teaches wherein the printhead carrier is moved via a pivoting motion (claims 12,13).
Regarding claim 8, Claim 7 of the patent teaches wherein the first ink coupling, the second ink coupling and the depressor are moved using a common lift mechanism (claim 7).
Regarding claim 9, Claim 1 of the patent teaches wherein engagement of the first and second ink couplings with the complementary first and second ink ports forms fluid connections to the printhead (claim 1 lines 8-11).
Regarding claim 10, Claim 14 of the patent teaches wherein the printhead has a length of at least 200 mm (claim 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al. (US 2017/0341387) in view of Hibbard et al.(US 2009/0179975).
Regarding claim 1, Hamano et al teaches a method of installing a printhead (30A-30D fig.2) in a print module (fig.2), said method comprising the steps of: 
positioning the printhead (30A-30D fig.2) in a nest (41 figs.2,3) of the print module; 
moving first and second ink couplings (111,112 fig.2) towards the nest and into engagement with complementary first and second ink ports (76 fig.2) positioned at opposite ends of the printhead (fig.2); and 
wherein the first ink coupling and the second ink coupling (111,112 fig.2) are moved simultaneously, linearly and parallel to each other, thereby to datum the printhead (30A-30D fig.2) against the nest (41 figs.2,3).
Hamano et al does not explicitly teaches a depressor and moving the depressor towards the nest and into urging engagement with a portion of the printhead positioned between the first and second ink ports.
 Hibbard et al teaches movable depressor (126 fig.2A) movable towards the nest (42) and into urging engagement with a portion of the printhead positioned between the first and second ink ports (120).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include such depressor element in the device of Hamano et al based on the teachings of Hibbard et al to be able to easily lift and lower printhead cartridge. 
Regarding claim 2, Hamano et al as modified by Hibbard et al further teaches wherein the portion of the printhead (30A-30D fig.2 of Hamano et al; 2 figs.1,3 of Hibbard et al) is configured for complementary engagement with the depressor (126 figs.2A,2B of Hibbard et al).

Regarding claim 5, Hamano et al as modified by Hibbard et al further teaches wherein the portion of the printhead is a central portion positioned midway along a longitudinal axis of the printhead (30A-30D fig.2 of Hamano et al; 2 figs.1,3 of Hibbard et al).

Regarding claim 6, Hamano et al as modified by Hibbard et al further teaches wherein step of positioning the printhead (30A-30D fig.2 of Hamano et al; 2 figs.1,3 of Hibbard et al) in the nest comprises the steps of: longitudinally slidingly inserting the printhead (30A-30D fig.2 of Hamano et al; 2 figs.1,3 of Hibbard et al) along a rail of a printhead carrier (fig.3 of Hamano et al); and moving the printhead carrier towards the nest (fig.3 of Hamano et al).

Regarding claim 8, Hamano et al as modified by Hibbard et al further teaches wherein the first ink coupling, the second ink coupling (111,112 fig.2 of Hamano et al; 52,54 figs.1,5 of Hibbard et al) and the depressor are moved using a common lift mechanism (126 figs.2A,2B of Hibbard et al).
.
Regarding claim 9, Hamano et al as modified by Hibbard et al further teaches wherein engagement of the first and second ink couplings (111,112 fig.2 of Hamano et al; 52,54 figs.1,5 of Hibbard et al) with the complementary first and second ink ports (76 fig.2 of Hamano et al; 52,54 figs.1,5 of Hibbard et al) forms fluid connections to the printhead (30A-30D fig.2 of Hamano et al; 2 figs.1,3 of Hibbard et al).

Regarding claim 10, Hamano et al as modified by Hibbard et al teaches wherein the printhead (30A-30D fig.2 of Hamano et al; 2 figs.1,3 of Hibbard et al) has predetermined length.
Hamano et al as modified by Hibbard et al do not explicitly teaches wherein the printhead has a length of at least 200 mm.
However, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention to use printhead having length of at least 200 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art to be able to form printhead having required length. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  
    
Allowable Subject Matter
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under double patenting rejections, set forth in this Office action and rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853